DETAILED ACTION
	Applicant’s response of August 31, 2022 has been fully considered.  Claims 1, 13, and 16-23 are currently amended.  Claims 1-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, in line 8, the use of “a polyelectrolyte” makes the claim unclear.  It is not clear if the curative is to be compatible with any polyelectrolyte or the polyelectrolyte used in the aqueous adhesive composition.  The polyelectrolyte should be referred to as “the polyelectrolyte” in order to make the claim clear.
	Regarding claims 2-12, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,640,619 (“the ‘619 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
	Regarding claim 1, claim 12 of the ‘619 patent teaches an elastomeric composition comprising an elastomeric matrix and a fiber treated with water, a polyelectrolyte co-curable with the elastomer matrix, a primer, and optionally a curative.  It appears that the only difference between present claim 1 and claim 12 of the ‘619 patent is hat the curative of present claim 1 is required rather than optional.
	Regarding claims 2-11, the claims of the ‘619 patent teach or suggest the limitations of present dependent claims 2-11.

Allowable Subject Matter
Claims 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is considered to be US Pat. 5,565,507 (“Marco”).  Marco teaches textile-reinforced rubbers useful for making tires, v-belts, and conveyor belts.  (Marco, col 1, lines 5-11, Example 1).  Marco teaches an example where a polyester woven fabric is treated with an aqueous adhesive composition containing a “carboxylated terpolymer latex of butadiene, styrene and acetonitrile” and an epoxy resin.  (Id. col 5, lines 43-60).  Marco teaches that the fabric is heated in an oven at 350 °F, used to “sandwich[]” an “uncured, compounded nitrile rubber,” and heated under pressure.  (Id. col 5, lines 60-64).  While Marco teaches, generally, that the textile (i.e., fabric) is laminated to the rubber by “vulcanization” (id. col 5, lines 25-30), Marco does not teach that the curative used for vulcanization is part of the adhesive itself rather than part of the compounded rubber.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art to have modified Marco to produce a power transition belt having a structure obtained by including a curative compatible with the carboxylated terpolymer and the uncured rubber (e.g., a vulcanizing agent) in the aqueous adhesive composition containing the carboxylated terpolymer and the epoxy resin with a reasonable expectation of success.  The examiner is interpreting there to be a structural difference that would arise from including a vulcanizing agent in the aqueous adhesive rather than in (or in addition to) the compounded rubber of Marco.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	The claim objection of claim 1 and the rejection of claims 13-23 under 35 U.S.C. 112b have been removed based on the current amendments to the claims.  However, there is a new rejection of claims 1-12 under 35 U.S.C. 112b as set forth above. 
	As for the terminal disclaimer filed on August 31, 2022, the person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  Please file a Power of Attorney that gives power to the attorney who is signing the terminal disclaimer and then resubmit the terminal disclaimer.  In the alternative, a terminal disclaimer that is signed by the applicant may be submitted.  Since the submitted terminal disclaimer was disapproved by the Office, the double patenting rejection remains.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767